                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION




  CHAD STONE,
                                                     CV 20-109-BLG-SPW
                        Plaintiff,

  vs.                                                 ORDER ADOPTING
                                                      MAGISTRATE'S FINDINGS
  JUSTICE OF THE PEACE LINDA                          AND RECOMMENDATIONS
  CANTON; SHERIFF BRAD
  BICHLER; ATTORNEY KARL
  KNUCHEL; MIKE DIRKERS;
  CLAUDETTE DIRKERS; CHRIS
  WILLIAMS; SHARRON STAN;
  PARK COUNTY ATTORNEY
  KENDRA LASSITER(ANDERSON);
  DISTPUCT COURT JUDGE BRENDA
  GILBERT;PARK COUNTY
  SHERIFFS DEPARTMENT,

                        Defendants.



        The United States Magistrate Judge filed Findings and Recommendations on

June 15, 2021. (Doc. 8). The Magistrate recommended that Stone's Complaint

(Doc. 2)be dismissed without prejudice pursuant to Federal Rule of Civil

Procedure 41(b)for failure to prosecute and failure to follow the Court's

instructions. (Doc. 8 at 5).

        Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written

objections within 14 days ofthe filing ofthe Magistrate's Findings and

                                            1
